 


 HCON 26 ENR: Providing for an adjournment of the House
U.S. House of Representatives
2009-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 26 
 
 
January 28, 2009 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for an adjournment of the House 
 
 
That when the House adjourns on the legislative day of Wednesday, January 28, 2009, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Monday, February 2, 2009, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the House adjourns on the legislative day of Wednesday, February 4, 2009, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Monday, February 9, 2009, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first. 2. The Speaker or her designee, after consultation with the Minority Leader, shall notify the Members of the House to reassemble at such place and time as she may designate if, in her opinion, the public interest shall warrant it. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
